968 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy WALTON, Plaintiff-Appellant,v.W. Q. OVERTON;  Vicky Meadows, Lieutenant;  J. MichaelHowerton, Defendants-Appellees.
No. 92-6491.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 10, 1992Decided:  July 8, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-92-107-R)
Timothy Walton, Appellant Pro Se.
William Heywood Fralin, Jr., Woods, Rogers & Hazlegrove, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Timothy Walton appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Walton v. Overton, No. CA-92-107-R (W.D. Va.  Apr. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because Walton's claim attacks the validity of his conviction it is properly construed as a habeas petition pursuant to 28 U.S.C. § 2254 (1988).   See Pressly v. Gregory, 831 F.2d 514, 518 (4th Cir. 1987).  Walton asserts on appeal that he has exhausted his state remedies;  however, he has submitted no proof of this in either this Court or the district court.  Walton is not precluded from refiling his claim in the district court should he obtain proof of exhaustion